DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/15/2021 has been entered. Claims 1-8, 10-28, and 30 remain pending in the current application. The amendment overcomes each and every objection of the Non-Final Rejection dated 07/15/2021.

Claim Objections
Claim 22 is objected to because of the following informalities: a period should be added following its last word or the like in order to maintain grammatical consistency within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-8, 12, 15-18, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio (JP 3159813 U; included as a foreign reference on a PTO-892 form dated 07/15/2021) in view of Conext Link (Amazon webpage; https://www.amazon.com/Conext-Link-CCD0-4-Fastening-Management/dp/B01JGBG3ZY/ref=sr_1_49?keywords=context%2Blink%2Bccd4-4%2Bdual%2Bcable%2Bclip&qid=1639684916&sr=8-49&th=1).
Regarding claim 1, Toshio discloses a plant support (figure 9) comprising: 
a plurality of elongate members (figure 1a, linear material 1) that each have a waveform shape (figure 1a) including a plurality of apexes (figure 1a), and 
a plurality of couplers (figure 1b, connecting members 2) wherein ones of the plurality of couplers are removeably and rotatably coupled to corresponding ones of the apexes of at least two of the elongate members (figure 4) to form a plant support (figures 1a-1b, 4, and 9) having at least one of a cage configuration, a wall trellis configuration, and a ladder with central column configuration (figures 1a-1b, 6, and 9), wherein each of the plurality of couplers includes
first and second ends (figures 1b and 4), and
first and second opposing sides (figures 1b and 4).
See annotated images below of Toshio.

    PNG
    media_image1.png
    766
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    426
    media_image2.png
    Greyscale


Toshio does not appear to specifically disclose wherein each of the plurality of couplers includes:
a first pair of clips on the first end and a second pair of clips on the second end, each of the clips in the first pair of clips defining an opening facing the first side that are configured to resiliently couple to the apexes of two adjacent ones of the elongate members and each of the clips in the second pair of clips defining an opening facing the second side that are configured to resiliently couple to the apexes of the two adjacent elongate members.

Conext Link teaches a plurality of couplers (see annotated figure of Conext Link clips below) including:
a first pair of clips on the first end and a second pair of clips on the second end, each of the clips in the first pair of clips defining an opening facing the first side that are configured to resiliently couple to the apexes of two adjacent ones of the elongate members and each of the clips in the second pair of clips defining an opening facing the second side that are configured to resiliently couple to the apexes of the two adjacent elongate members (see annotated figure below).


    PNG
    media_image3.png
    675
    1089
    media_image3.png
    Greyscale

Annotated Image of Conext Link's Clips
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio and include first and second ends, first and second opposing sides, and a first pair of clips on the first end and a second pair of clips on the second end, each of the clips in the first pair of clips defining an opening facing the first side that are configured to resiliently couple to the apexes of two adjacent ones of the elongate members and each of the clips in the second pair of clips defining an opening facing the second side that are configured to resiliently couple to the apexes of the two adjacent elongate members, as taught by Context Link, in order to help keep wires routed and secured (see title of product and first page of webpage, “Helps Keep Wires Routed and Secured.”).

Regarding claim 2, Toshio as modified discloses the limitations of claim 1, and further discloses the plurality of couplers being configured to be selectively releasably coupled to the plurality of elongate 

	Regarding claim 3, Toshio as modified discloses the limitations of claim 2, and further discloses the cage configuration (figures 1a and 9) including the plurality of elongate members positioned in a substantially parallel relationship (figures 1a and 9), the apexes of the elongate members coupled to the apexes of adjacent ones of the elongate members with ones of the couplers (figures 1a and 9), the couplers defining a plurality of rows of hinged connections (figures 1a, 6, and 9).

	Regarding claim 4, Toshio as modified discloses the limitations of claim 3, and further discloses the couplers being designed and configured to allow for relative rotational and axial movement between the couplers and the elongate members to thereby allow the plant support to resiliently bend along a longitudinal axis of the plant support (figures 1a, 5, and 6).


    PNG
    media_image4.png
    632
    574
    media_image4.png
    Greyscale

Figure 6 of Toshio shows bending of elongate members

Regarding claim 5, Toshio as modified discloses the limitations of claim 3, and further discloses wherein adjacent ones of the rows of hinged connections are circumferentially offset (figures 1a and 9).



Regarding claim 7, Toshio as modified discloses the limitations of claim 6, and further discloses wherein the folded laid flat configuration includes a stacked arrangement of the plurality of elongate members rotatably coupled together (figure 9).

Regarding claim 8, Toshio as modified discloses the limitations of claim 6, and further discloses wherein the plant support is designed and configured for a diameter of the cage configuration to be adjusted by decoupling two adjacent elongate members along one of the plurality of columns and selectively adding or removing one or more of the plurality of elongate members to increase or decrease the diameter of the cage (figures 5, 8a-8c, and 9; paragraph 0029, “As described above, in the present invention, as shown in FIG. 8, the length and angle 1a 2 of one side 1a1 of the waveform 1a of the linear material 1 may be freely selected. If the length 1a1 of one side 1a1 varies, the waveform 1a has different sizes and shapes, and the size and shape of the mesh 5 at the time of connection also differ.”).

Regarding claim 12, Toshio as modified discloses the limitations of claim 2, and further discloses the plurality of couplers being configured to be selectively coupled to the plurality of elongate members (figures 1a and 4) to selectively configure the plant support in to each of the cage configuration, the wall trellis configuration, or the ladder with central column configuration (figures 1a, 4, and 6).



	Regarding claim 16, Toshio as modified discloses the limitations of claim 1, and further discloses the plurality of elongate members having a plurality of bends (figures 1a, 6, and 9) that define the plurality of apexes (figures 1a, 6, and 9), the plurality of apexes including first apexes located in a first plane along a first axis and second apexes located in the first plane and along a second axis that is substantially parallel to the first axis (figure 9).

	Regarding claim 17, Toshio as modified discloses the limitations of claim 16, and further discloses the plurality of elongate members having a periodic waveform shape (figure 1a), the first and second apexes sequentially alternating along a length of the elongate member (figure 1a).

	Regarding claim 18, Toshio as modified discloses the limitations of claim 1, and further discloses the plurality of elongate members having a resilient configuration (figures 1a and 9; paragraph 0001, “The present invention relates to an apparatus for cultivating vine plants which is used for cultivation of vine growing plants.”) and being designed and configured to form a plant support that is configured to bend along a longitudinal axis of the plant support (paragraph 0007, “It is an object of the present invention to provide a convenient and easy to use cultivation aid for vine plants which can be simplified and expedited, and can easily and diversely change the size and shape of the mesh and the whole form.”).



	Regarding claim 21, Toshio as modified discloses the limitations of claim 20, and further discloses the plurality of elongate members including transverse sections (figure 9) extending between the apexes (figure 1), the plant support further comprising at least one module coupler (figures 8a-8c and 9) configured to couple together the first and second modules, the module coupler having a first end (figures 1b and 3a-3b) configured to be coupled to the transverse section of one of the elongate members of the first module and then rotated about the transverse section to couple a second end of the module coupler to one of the apexes of one of the elongate members of the second module (figures 4, 8a-8c, and 9).


    PNG
    media_image5.png
    719
    572
    media_image5.png
    Greyscale



	


a plurality of elongate members (figure 1a) having a plurality of bends that define a plurality of apexes (figure 1a), the plurality of apexes including first apexes located in a first plane along a first axis and second apexes located in the first plane and along a second axis that is substantially parallel to the first axis (figure 1a); and 
a plurality of couplers (figure 1b) configured to releasably and rotatably couple together at least two of the elongate members at the first or second apexes (figures 1b and 4), wherein each of the couplers includes 
first and second ends (figures 1b and 4).

Toshio does not appear to specifically disclose wherein each of the couplers includes at least one clip at the first end and at least one clip at the second end, wherein the couplers are configured to be coupled to two adjacent ones of the elongate members by rotating the coupler about a first axis to thereby resiliently engage the clips to the apexes of the two adjacent elongate members to thereby form a coupled configuration where the two apexes are positioned in a spaced and parallel relationship and rotatable about corresponding respective axes that are substantially perpendicular to the first axis.
Conext Link teaches each of couplers including at least one clip at a first end and at least one clip at a second end, wherein the couplers are configured to be coupled to two adjacent ones of elongate members by rotating the coupler about a first axis to thereby resiliently engage the clips to the apexes of the two adjacent elongate members to thereby form a coupled configuration where the two apexes are positioned in a spaced and parallel relationship and rotatable about corresponding respective axes that are substantially perpendicular to the first axis (see annotated image above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio and include wherein each of the couplers includes first and second ends, at least one clip at the first end and at least one clip at the second end, wherein the couplers are configured to be coupled to two adjacent ones of the elongate members by rotating the coupler about a 

	Regarding claim 25, Toshio discloses the limitations of claim 22, and further discloses the plurality of couplers including first couplers (figure 1b) designed and configured for constructing a cage configuration or wall trellis configuration (figure 1a).

Claims 10-11, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio as modified by Conext Link as applied to claims 1 and 22 above, and further in view of Mayer (CH 695201 A5).
Regarding claim 10, Toshio as modified discloses the limitations of claim 1, but does not appear to specifically disclose a plurality of wall trellis spacer assemblies, each of the plurality of wall trellis spacer assemblies including a spacer for positioning ones of the couplers away from a vertical support structure and a fastener for fastening the coupler and the spacer to the vertical support structure.
Mayer teaches a plurality of wall trellis spacer assemblies (figures 1-4), each of the wall trellis spacer assemblies including a spacer (figures 1-4, spacer 1) for positioning ones of couplers away from a vertical support structure (paragraph 0003, “According to the invention, this is achieved in that wall spacers made of cylindrical material are used, which are fastened to the facade by a centrally arranged fastening screw.”) and a fastener (figures 1-2, screw 2) for fastening the coupler and the spacer to the vertical support structure (figures 1-4). An annotated image of figures 1-2 of Mayer is available below.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshio as modified and include a plurality of wall trellis spacer assemblies, each of the plurality of wall trellis spacer assemblies including a spacer for positioning ones 

	Regarding claim 11, Toshio as modified discloses the limitations of claim 10, but does not appear to specifically disclose ones of the plurality of couplers including an opening located between the first and second ends configured to receive one of the fasteners for attaching the coupler to the spacer.
	Conext Link teaches ones of a plurality of couplers including an opening located between first and second ends (an opening is visible between first ends and second ends of clips, as shown in the annotated image above) configured to receive one of fasteners for attaching a coupler to a spacer.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshio as modified and include ones of the plurality of couplers including an opening located between the first and second ends configured to receive one of the fasteners for attaching the coupler to the spacer, as taught by Conext Link, in order to permit mounting the coupler to a surface (e.g., Conext Link; Q&A section, “Does this come with mounting screws?”).

Regarding claim 23, Toshio as modified discloses the limitations of claim 22, but does not appear to specifically disclose a plurality of wall trellis spacer assemblies, the assemblies including a spacer for positioning ones of the couplers away from a vertical support structure and a fastener for fastening the coupler and the spacer to the vertical support structure.
	Mayer teaches a plurality of wall trellis spacer assemblies (figures 1-4), the assemblies including a spacer (figures 1-4) for positioning ones of couplers away from a vertical support structure (figures 1-4; paragraph 0003) and a fastener (figures 1-2) for fastening the coupler and the spacer to the vertical support structure (paragraph 0003). An annotated image of figures 1-2 of Mayer is available below.


	Regarding claim 30, Toshio as modified discloses the limitations of claim 11, but does not appear to specifically disclose wherein the spacers include a first end configured to be positioned against a corresponding one of couplers and a second end configured to be positioned against the vertical support structure, wherein each of the spacers includes an opening in the first end that is aligned with the opening in a corresponding one of the couplers when the coupler and spacer are assembled, the fastener designed and configured to extend through the aligned openings in the coupler and spacer and directly couple to the vertical support structure to thereby secure the coupler and spacer to the vertical support structure.
	Mayer teaches spacers (figures 1-4) including a first end (spacer 1 has at least two ends, as shown in figures 1-4) configured to be positioned against a corresponding one of couplers (figures 1-2, clamping screws 3) and a second end configured to be positioned against a vertical support structure (screw 2 can be fastened into a wall, as shown in figures 1-2; paragraph 0003), wherein each of the spacers includes an opening (the spacer 1 has at least two openings, as shown in figure 2) in the first end that is aligned with the opening in a corresponding one of couplers (figures 1-2) when the coupler and spacer are assembled (figure 1), a fastener (figures 1-2, screw 2) designed and configured to extend through the aligned openings (figures 1-2) in the coupler and spacer and directly couple to the vertical support structure to thereby secure the coupler and spacer to the vertical support structure (figures 1-2; paragraph 0003). An annotated image of figures 1-2 of Mayer is available below.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murphy as modified and include wherein the spacers include a 

    PNG
    media_image6.png
    839
    676
    media_image6.png
    Greyscale

Annotated Image of Mayer's figures 1-2
	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio as modified by Conext Link as applied to claim 1 above, and further in view of Powered by Tofu (https://web.archive.org/web/20160719031008/http://www.poweredbytofu.com/how-to-make-tomato-ladders-from-the-ikea-salvia-trellis/) and Shen (US 8,123,049 B2).
	Regarding claim 13, Toshio as modified discloses the limitations of claim 1, but does not appear to specifically disclose the ladder with central column configuration including the plurality of elongate members positioned in a substantially parallel relationship, ones of the apexes of the elongate members coupled to the apexes of adjacent ones of the elongate members with ones of the couplers, the couplers located along the central column, the plurality of elongate members extending radially from the central column.
	Powered by Tofu teaches a ladder with central column configuration (see annotated image below under the rejection of claim 27) including a plurality of elongate members positioned in a substantially parallel relationship (see annotated image below), one of the apexes of the elongate members coupled to the apexes of adjacent ones of the elongate members (see annotated image below), the plurality of elongate members extending radially from a central column (step 3, “…to hook the middle vertical sections together.”).
Shen teaches one of apexes (figure 1, junction 77) of elongate members (figure 1, face 72) coupled to the apexes of adjacent ones of the elongate members (figure 1) with ones of couplers (figure 1, rivet 74).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshio as modified and include the ladder with central column configuration including the plurality of elongate members positioned in a substantially parallel relationship, ones of the apexes of the elongate members coupled to the apexes of adjacent ones of the elongate members with ones of the couplers, the couplers located along the central column, the plurality of elongate members extending radially from the central column, as taught by both Powered by Tofu and Shen, in order to: 
rigidly solidify a support as well as permit plants to grow upwards rather than out (see first two sentences of article on webpage, “This helps strengthen the ladder since the top and bottom corners of the trellis are loose.”; “Ladder or cage? The great debate. I have been obsessing over the idea of using tomato ladders rather than cages this year. I’ve heard they’re great for smaller spaces (like raised beds) because they help the plant grow up rather than out.”) and 
to connect different aspects of a support together (e.g., Shen, column 3, lines 4-15, “The lower face 73 preferably is connected to a top connector 75 and a bottom connector 76 at a rivet 74.”).

Regarding claim 14, Toshio as modified discloses the limitations of claim 13, but does not appear to specifically disclose the plurality of apexes including sequentially alternating first apexes and second apexes, wherein the ladder with central column configuration includes the first apexes being rotatably coupled to the first apexes of at least two other ones of the elongate members and the second apexes being radially spaced from the central column and not directly coupled to other ones of the elongate members and defining open volumes.
Powered by Tofu teaches a plurality of apexes including sequentially alternating first apexes and second apexes (see annotated image below), wherein a ladder with central column configuration includes the first apexes being rotatably coupled to the first apexes of at least two other ones of elongate members (see steps 1-2 on webpage, “1. Hook together three pieces of the trellis with the middle piece on the “outside.” This is one side of the trellis…2. Attach the lower and middle pieces of the other side by slipping them through the square part of the first side and interlocking them. Repeat with the top piece.”) and the second apexes being radially spaced from the central column and not directly coupled to other ones of the elongate members and defining open volumes (see annotated image below).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio as modified and include the plurality of apexes including sequentially alternating first apexes and second apexes, wherein the ladder with central column configuration includes the first apexes being rotatably coupled to the first apexes of at least two other .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as modified by Conext Link as applied to claim 18 above, and further in view of Brown (US 5,048,231 A).
Regarding claim 19, Toshio as modified discloses the limitations of claim 18, but does not disclose wherein one or more of the plurality of elongate members include one or more support members extending between ones of the first or second apexes.
	Brown teaches one or more of a plurality of elongate members (figure 1, wire support 20) including one or more support members (figure 1, vertical wire support 18) extending between ones of first or second apexes (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshio as modified and include one or more of the plurality of elongate members include one or more support members extending between ones of the first or second apexes, as taught by Brown, in order to allow side loading and nesting of support units (e.g., Brown, column 4, lines 34-47, “This arrangement of the vertical wire supports relative to the horizontal wire sup ports allows side loading and nesting of one unit within another unit.”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as modified by Conext Link as applied to claim 22 above, and further in view of Brookes (GB 2402859 A).
	Regarding claim 24, Toshio as modified discloses the limitations of claim 22, and further discloses wherein ones of the elongate members have first ends (figure 1a) configured to be inserted into soil (paragraph 0026, “Use it by standing on the ground.”), and ones of the elongate members include 
	Brookes teaches a kit (abstract) further comprising a plurality of tubes (figure 6, tube 22; abstract, page 4, lines 10-14) configured to be slidably disposed over second ends (figure 6) for coupling together second ends (figure 6) of adjacent ones of elongate members 10 (figure 6, elongate member 10; abstract; page 4, lines 10-14).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshio and include the kit further comprising a plurality of tubes configured to be slidably disposed over the second ends for coupling together the second ends of adjacent ones of the elongate members, as taught by Brookes, in order to coaxially connect two elongate members to extend their length (e.g., Brookes, page 4, lines 10-14, “…usable to coaxially connect two elongates to extend their length.”).

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as modified by Conext Link as applied to claim 25 above, and further in view of Hopkins (US 1,092,217 A).
	Regarding claim 26, Toshio as modified discloses the limitations of claim 25, but does not appear to specifically disclose wherein the plurality of couplers include second couplers having a different configuration than the first couplers that are designed and configured for constructing a ladder with central column configuration wherein the second couplers include a plurality of clips positioned in a parallel relationship and equally spaced circumferentially around a central longitudinal axis of the coupler, each of the clips defining an opening for receipt of one of the elongate members and having a cross sectional shape that is complementary to a cross- sectional shape of the elongate members.
	Hopkins teaches a plurality of couplers (figures 5 and 12) including second couplers having a different configuration than first couplers (figure 12) that are designed and configured for constructing a a are able to create of rod members displays a teaching of designing and configuring a ladder with central column configuration; page 1, lines 11-15, “the object of the invention being to provide members which can be assembled to make, various structures, without the employment of nails, glue, or any tools whatever.”) wherein the second couplers include a plurality of clips positioned in a parallel relationship (figure 5) and equally spaced circumferentially around a central longitudinal axis of the coupler (figure 5), each of the clips defining an opening for receipt of one of the elongate members and having a cross sectional shape that is complementary to a cross- sectional shape of the elongate members (figure 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio as modified and include wherein the plurality of couplers include second couplers having a different configuration than the first couplers that are designed and configured for constructing a ladder with central column configuration wherein the second couplers include a plurality of clips positioned in a parallel relationship and equally spaced circumferentially around a central longitudinal axis of the coupler, each of the clips defining an opening for receipt of one of the elongate members and having a cross sectional shape that is complementary to a cross- sectional shape of the elongate members, as taught by Hopkins, in order to permit constructing structures without the use of tools (e.g., Hopkins, page 1, lines 11-15).
	
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio in view of Powered by Tofu.
Regarding claim 27, Toshio discloses a method of using a plant support, the plant support comprising a plurality of elongate members that each have a waveform shape including a plurality of apexes and a plurality of couplers (figures 1a and 9), the method comprising:
constructing the plant support in a cage configuration (figures 1a, 8a-8c, and 9) by removeably coupling together the elongate members (figure 4) by attaching ones of the couplers to the apexes 
wherein the plurality of apexes include sequentially alternating first apexes and second apexes (figure 1a).

Toshio does not appear to specifically disclose the method further comprising transitioning the plant support from the substantially cylindrical cage configuration to a ladder with central column configuration by coupling the first apexes to the first apexes of at least two other ones of the elongate members with the couplers being positioned along the central column and the second apexes not directly coupled to other ones of the elongate members and extending radially from the central column.
Powered by Tofu teaches a method comprising transitioning a plant support from a substantially cylindrical cage configuration to a ladder with central column configuration (the trellis mentioned on the webpage can begin as a cylindrical cage) by coupling first apexes to first spaces of at least two other ones of elongate members (steps 1 and 2 under “How To”, “Attach the lower and middle pieces of the other side by slipping them through the square part of the first side and interlocking them.”) with couplers (step 3, “Use zip ties…,”) being positioned along a central column (step 3, “…to hook the middle vertical sections together.”) and the second apexes not directly coupled to other ones of the elongate members and extending radially from the central column (see annotated figure below).


    PNG
    media_image7.png
    370
    678
    media_image7.png
    Greyscale

Annotated image of a ladder with central column configuration presented in Powered by Tofu
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshio and include the method further comprising transitioning the plant support from the substantially cylindrical cage configuration to a ladder with central column configuration by coupling the first apexes to the first apexes of at least two other ones of the elongate members with the couplers being positioned along the central column and the second apexes not directly coupled to other ones of the elongate members and extending radially from the central column, as taught by Powered by Tofu, in order to permit plants to grow upwards rather than out (see first two sentences of article on webpage, “Ladder or cage? The great debate. I have been obsessing over the idea of using tomato ladders rather than cages this year. I’ve heard they’re great for smaller spaces (like raised beds) because they help the plant grow up rather than out.”).

Regarding claim 28, Toshio discloses the limitations of claim 27, and further discloses wherein in the cage configuration (figure 1a), the couplers define a plurality of columns of hinged connections (figure 1a), the method further comprising selectively transitioning the plant support from the cage .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claims 1 and 22 (remarks, page 12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Toshio, rather than Murphy, is being employed as a primary reference in the instant action.
Prior art from a non-patent literature source (i.e., Conext Link clips via Amazon webpage) has been used as a secondary reference for modifying Toshio’s clips to meet the limitations of now-amended claims 1 and 22. The clips of Conext Link, unlike the clips of Toshio, present structural limitations that a person having ordinary skill in the art would employ with teachings and motivations described in the instant action.

Applicant’s arguments with respect to claim 27 (remarks, page 13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Prior art from a non-patent literature source (i.e., Powered by Tofu’s webpage) has been used as a secondary reference for modifying methods disclosed by Toshio to include transitioning a plant support from a cylindrical configuration to a ladder with central column configuration. Cameron is no longer being employed as a reference in the instant action, though Cameron still serves as relevant prior art for the instant application.


The Conext Link clips, in combination with Murphy and Mayer, teach the limitations of now-amended claim 11.

Applicant’s arguments with respect to claims 12-14 (remarks, page 14) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Cameron is not employed in the instant action. Instead, Conext Link and Powered by Tofu are employed as secondary references for now-presented claims 12-14, with Shen still being used as well (i.e., Shen was employed in the Non-Final Rejection).

Applicant’s arguments with respect to claims 26 (remarks, page 15) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Hopkins is used to teach a second coupler having the limitations of now-amended claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647